Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 07/27/2020, have been considered.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: Applicant has used the international spelling “analyse”.  Please correct the spelling to “analyze”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvin et al. (US PGPub 2016/0342122).
As to Claim 9, Parvin teaches print apparatus (Figure 1, item 100; ¶10) comprising: 
a print agent source comprising a print agent transfer roller having a controllable voltage (¶16 teaches “ink” and ¶29 teaches “liquid toner”; a print agent may be understood as ink or toner ); 

scanning apparatus to scan a printed image separation (¶30 teaches “scanner unit 322”); 
a controller (claim 7-9); and 
processing circuitry, wherein the processing circuitry is: to acquire an optical scan of a plurality of printed image separations from the scanning apparatus, to determine if there is a variation in optical density in a composite representation of the plurality of the printed image separations, and, if so, to determine a corrected voltage profile for the print agent transfer roller based on the variation in optical density (¶31 teaches “control logic 326”; ¶32 teaches “corrective developer voltage”; see also claim 9 and 10); and 
the controller is to control the print agent transfer roller to have the corrected voltage profile when printing a subsequent image separation (¶8, ¶15, ¶18 teaches “a profile is selected”; ¶20 teaches “profile for developer voltage is created” ).

As to Claim 10, Parvin teaches
 a plurality of print agent sources comprising respective print agent transfer rollers having controllable voltages, and wherein the processing circuitry is to determine corrected voltage profiles for each print agent source (Figure 1, item 118; ¶13).

As to Claim 13, Parvin teaches a tangible machine readable medium storing instructions which when executed by a processor cause the processor to: analyse a set of optical scans of printed image separations printed from a first print agent application unit to detect variations in optical density in a composite representation of the printed image separations; and determine a 

As to Claim 14, Parvin teaches wherein the instructions to analyse the set of optical scans of printed image separations comprise instructions to divide each image into a plurality of sampling lines, and to detect variations in optical density of the lines (¶31 “software”).

As to Claim 15, Parvin teaches further storing instructions to iterate the optical scan analysis and the voltage profile correction (¶¶26 and 30).

As to method claims 1-3 and 5-8 are met by the prior art as these steps are required for the operation of the printing apparatus as set forth in Claims 9-10, 13, and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parvin et al. (US PGPub 2016/0342122).
As to Claim 12, Parvin teaches wherein the processing circuitry is to determine if there is a variation in optical density by determining an optical density of each of a plurality of sampling lines of the plurality of the printed images, wherein the sampling lines are orthogonal to a print direction (¶8 teaches “optical density” (OD) and compensate for changes in OD; Figure 2a a predetermined portion.  The skilled artisan would readily infer and find obvious that sampling lines would be needed through a test patch or mark to determine the optical density before a print is done.  This would be done to conserve ink and paper as both are limited life consumable products).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Parvin et al. (US PGPub 2016/0342122) in view of Yedid Am et al. (US PGPub 2014/0211227).

As to Claim 4, Pravin is silent as to wherein detecting the variation in optical density which is present in a plurality of the printed images comprises: 
optically scanning the set of images using an in-line scanner.
	Yedid Am teaches variation in optical density which is present in a plurality of the printed images comprises: 
optically scanning the set of images using an in-line scanner (¶2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine these teachings.  Pravin teaches the use of optical density sensing to adjust transfer voltages.  Yedid Am teaches that errors in optical density may be determined by the use of an in-line scanner.  One would be motivated to make this combination to make the best use of limited resources (i.e. ink and paper) to provide the best quality print.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvin et al. (US PGPub 2016/0342122) in view of Gila et al. (US PGPub 2008/0055666).
As to Claim 11,  Parvin is silent as to comprising a memory, the memory storing a look-up table associating variations in optical density with voltage corrections, wherein the processing circuitry is to determine the corrected voltage profile by accessing the look-up table.
Gila teaches a memory, the memory storing a look-up table associating variations in optical density with voltage corrections, wherein the processing circuitry is to determine the corrected voltage profile by accessing the look-up table (¶¶37 and 47 teaches “optical density profile”; ¶49 teaches the calibration loop with the use of a LUT).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine these teachings.  Pravin teaches the use of optical density sensing to adjust transfer voltages.   Pravin at least suggests that optical density is done through current and voltage changes to the transfer, charging, and exposure units.   Gila teaches in optical density may further use an LUT to make the calculations faster and more efficient.  One would be motivated to make this combination to make the best use of limited resources (i.e. ink and paper) to provide the best quality print.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “a method according to claim 1 comprising determining a voltage profile correction based on the variation in optical density; and applying the voltage profile correction to the first voltage profile to determine the second voltage profile” as set forth in Claim 6.

The prior art does not teach or suggest “a method according to claim 1 further comprising: printing a second set of images by transferring print agent between a roller of a print agent source and an electrophotographic surface in a plurality of transfer operations, wherein the roller is controlled to have the second voltage profile during each of the transfer operations; detecting a variation in optical density which is consistent across the second set of printed images; determining a third voltage profile based on the variation in optical density; printing a further subsequent image by transferring print agent between the print agent source roller and the electrophotographic surface, wherein the roller is controlled to have the third voltage profile during the transfer operation” as set forth in Claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY Y YI/Primary Examiner, Art Unit 2852